Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 9, 2018

                                      No. 04-17-00802-CV

   IN THE INTEREST OF L.A.D-L., M.R.D-L., U.A.D-T, AND D.R.D-T, CHILDREN,


                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA00824
                         Honorable Martha B. Tanner, Judge Presiding


                                         ORDER
        In this parental rights termination case, the first court-appointed attorney was allowed to
withdraw because of a conflict. The trial court appointed new counsel, and we set Appellant’s
brief due on March 8, 2018.
       The day before the brief was due, counsel moved this court to compel the trial court to
supplement or correct the appellate record. See TEX. R. APP. P. 34.5(c), (d); id. R. 34.6(d), (e).
Counsel asserts that the order terminating Appellant’s parental rights lists as statutory grounds
subsections (D), (E), (N), and (O) from section 161.001(b)(1) and section 161.003, but only
subsections (D), (E), and (O) and section 161.003 are listed in the judge’s handwritten notes. See
TEX. FAM. CODE ANN. §§ 161.001(b)(1), 161.003 (West Supp. 2017).
        “[A] judge’s notes are for his or her own convenience and form no part of the record.” In
re A.W., 384 S.W.3d 872, 873 (Tex. App.—San Antonio 2012, no pet.); accord In re L.H., No.
04-13-00174-CV, 2013 WL 3804585, at *1 (Tex. App.—San Antonio July 17, 2013, no pet.)
(per curiam) (mem. op.). The judge’s handwritten notes from October 16, 2017, lack the
requisites of a final, appealable order; they are for the judge’s convenience only. See L.H., 2013
WL 3804585, at *1; A.W., 384 S.W.3d at 873. The trial court’s signed, written order of
November 17, 2017, controls.
       Appellant’s motion to correct or supplement the appellate record is DENIED.
        Appellant’s motion for extension of time to file the brief is GRANTED. Appellant’s
brief is due on March 28, 2018. Any further motion for extension of time to file the brief is
discouraged. See TEX. R. JUD. ADMIN. 6.2 (directing courts of appeals to dispose of parental
rights termination suits “[w]ithin 180 days of the date the notice of appeal is filed”).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of March, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court